NUMBER 13-05-157-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
                                                                                                                     

 
NUECES COUNTY, NUECES
COUNTY SHERIFF, AND NUECES
COUNTY CIVIL SERVICE COMMISSION,                 
Appellants,
 
                                                             v.                                
 
JULIO SOLIZ,                                                                                   Appellee.
                                                                                                                                      

      On
appeal from the 214th District Court of Nueces County, Texas.
                                                                                                                     

 
                               MEMORANDUM
OPINION
 
                          Before
Justices Yañez, Castillo, and Garza 
                            Memorandum
Opinion by Justice Garza
 




Appellee was discharged from the Nueces County
Sheriff=s Department and subsequently filed a grievance with
the Nueces County Civil Service Commission. 
The Commission held a hearing and received evidence on appellee=s grievance. 
It later issued a Afinding and decision@
unanimously dismissing appellee=s grievance against the sheriff=s department without stating the basis for the
dismissal.  Appellee then filed suit in
district court against appellants, Nueces County, the Nueces County Sheriff=s Department, and the Nueces County Civil Service
Commission.  Appellants, in turn, filed a
plea to the jurisdiction, arguing that the district court lacked subject matter
jurisdiction because the Commission=s final decision did not Ademote, suspend, or remove@ appellee from his employment position but merely
dismissed his grievance.  See Tex. Loc. Gov=t Code Ann. ' 158.012(a) (Vernon 1999). Appellants relied on Longoria
v. Nueces County Civ. Serv. Comm=n, No.
13‑03‑316‑CV, 2004 Tex. App. LEXIS 6311, *1B3 (Corpus Christi, July 15, 2004, pet. denied)
(memorandum opinion), a decision in which this Court held that the district
court had no jurisdiction to review the Commission=s dismissal of a grievance for failure to comply
with the Commission=s rules and time line.  The district court denied appellants= plea.  On
appeal, we affirm the district court=s ruling.  
The sparse record before this Court does not
indicate that the Commission dismissed appellee=s
grievance for failure to comply with the Commission=s rules and time line, as the Commission did in Longoria.  To the contrary, the record indicates that
the Commission reviewed evidence regarding appellee=s grievance, decided the grievance lacked merit, and
dismissed the grievance, thereby upholding appellant=s removal from employment.  Based on this record, we conclude that the
district court has subject matter jurisdiction to hear appellee=s claims against appellants.  See Tex.
Loc. Gov=t Code Ann. ' 158.012(a) (providing a right to appeal to district
court for a Acounty employee who, on final decision by the
commission, is demoted, suspended, or removed from the employee=s 
 




position@).  Appellants= sole issue is overruled and the order of the trial
court is affirmed.                
 
 
DORI CONTRERAS GARZA,
Justice
 
Memorandum Opinion delivered and 
filed this the 14th day of July, 2005.